Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchler (US Pub. No. 2018/0138993 A1) in view of Huang (US Pub. No. 2020/0278438 A1).


Per claim 1, Kuchler suggests an apparatus comprising (see Kuchler para 0230, 0233 and 0235): a channel estimator circuit comprising (see Kuchler Figures 4 and 5 block 410): a symbol correlator circuit configured to (see Kuchler Figure 5 block 510) generate a plurality of symbol correlation values of (reads on output a resulting correlation signal, see Kuchler para 0092) a sequence of pilot symbols (reads on receive the digital representation of the received RF signal output by the ADC, and to perform cross-correlation of the received signal with a reference pattern, which in the illustrated example consists of a synchronisation symbol, and to output a resulting correlation signal, see Kuchler para 0092), the pilot symbols (reads on SYNC symbol 505, see Kuchler Figure 5) received by (reads on the input arrow of the SYNC symbol, see Kuchler Figure 5 block 505) the apparatus (see Kuchler para 0230, 0233 and 0235 and Figure 5 block 500) and correlated to a predefined sequence of secure symbols (reads on perform cross-correlation of the received signal with a reference pattern, which in the illustrated example consists of a synchronisation symbol, and to output a resulting correlation signal, see Kuchler para 0092); a plurality of accumulator circuits (reads on a plurality of accumulator circuits, see Kuchler para 0092 and Figure 5 block 520), configured to summate the plurality of symbol correlation values for a respective channel tap to generate a respective estimated Channel Impulse Response (CIR) value (see Kuchler Figure 5 block 410. The Examiner asserts Applicant’s Figure 4 disclosure of the accumulator configuration is the same as the prior art’s Figure 5 disclosure of the accumulator configuration), each channel tap corresponding to a phase of a symbol (see Kuchler Figure 5 block 410); a memory circuit configured to store the estimated CIR values for each channel tap (reads on memory for storing channel estimates, see Kuchler para 0125); and an attack detector (reads on the validation component 530 of Kuchler Figure 5 that is arranged to determine whether an attack on the system is occuring responsive to determining the amplitude of validated channel estimate information, see Kuchler para 0112 – 0113, 0127, 0161 and 0169) circuit configured to (see Kuchler para 0230, 0233 and 0235). The prior art of record is silent on explicitly stating extract a statistical characteristic from the plurality of estimated CIR values within a temporal range of the channel taps, and to compare the statistical characteristic to a reference value to detect a distance decreasing attack.

[0092] FIG. 5 illustrates a simplified block diagram of an example of the channel estimate generation component 410. For the example illustrated in FIG. 5, the channel estimate generation component 410 comprises a channel estimation component 500. The channel estimation component 500 including a symbol correlator 510 arranged to receive the digital representation of the received RF signal 405 output by the ADC 330, and to perform cross-correlation of the received signal 405 with a reference pattern, which in the illustrated example consists of a synchronisation symbol 505, and to output a resulting correlation signal 515. The correlation signal 515 output by the symbol correlator 510 is fed to a plurality of accumulator circuits, indicated generally at 520 via switches, the switches being controlled such that each accumulator circuit 520 is arranged to receive the correlation signal 515 output by the symbol correlator 510 at a specific (down-sampling) phase within each successive correlation window. In this manner, each accumulator circuit 520 is arranged to accumulate a symbol correlation value h[i] for a received signal corresponding to a particular multipath component of the transmission channel, with the combined symbol correlation values h[0] to h[N.sub.sps.sup.−1], N.sub.sps defining the number of samples per symbol, forming (unvalidated) channel estimate information 525 for the multipath transmission channel output by the channel estimation component 500, whereby each symbol correlation value h[i] comprises a channel estimate tap value within the (unvalidated) channel estimate information 525 for the multipath transmission channel.

[0111] The correlation signal 545 output by each multiplier component 540 is fed to the validation accumulator circuit 550 within the respective correlator circuit. In this manner, each validation accumulator circuit 550 of the validation component is arranged to accumulate a validation pattern correlation value for the received signal 405 corresponding to a selected tap for the multipath transmission channel. The validation pattern correlation values accumulated by the validation accumulator circuits 550 thus provide the channel estimate validation information 555 for the selected taps.

[0112] Thus, for the example illustrated in FIG. 5, the validation component 530 is arranged to receive the unvalidated channel estimate information 525 output by the accumulator circuits 520 in relation to, for example, synchronisation symbols 912 within a first part 910 (FIG. 9) of the preamble of a received packet, select (by way of the tap selector 560) one or more tap(s) for which channel estimate validation information is to be generated, and perform cross-correlation (by way of the multiplier components 540 and accumulators 550) between the validation sequence 920 within the packet and the generated validation pattern 700 (FIG. 7) to generate channel estimate validation information 555 for the selected channel estimate tap(s). 

[0113] The validation component 530 may further be arranged to determine whether the unvalidated channel estimate information 525 for the selected channel estimate tap(s) is valid based on the generated channel estimate validation information 555, and to output 575 an indication of whether the unvalidated channel estimate information 525 for the selected channel estimate tap(s) is valid based on said determination. For example, and as illustrated in FIG. 5, the channel estimate validation information 555 may be provided to a validator component 570. The validator component 570 may also be arranged to receive the unvalidated channel estimate information 525 and the indication 565 of the selected taps. The validator component 570 may then perform a comparison of the unvalidated channel estimate information 525 for each of the selected taps to the corresponding channel estimate validation information 555, and determine whether the unvalidated channel estimate information 525 for each of the selected taps is valid. Accordingly, the channel estimate information 415 (FIG. 4) provided to the timestamp module 420 may consist of the channel estimate information 525 consisting of the unvalidated channel estimate tap values and/or the indication 575 of whether the channel estimate information 525 consisting of the unvalidated channel estimate tap values for the selected channel estimate tap(s) is valid.

[0127] The resulting, validated channel estimate information for the validation sequence(s) may either be used as a standalone result or in addition it can be used to validate channel estimate information which was generated by the known synchronization sequence up-front. In this manner, attacks may not only be mitigated, but also be detected. To reduce hardware effort further, the validation sequence(s) may only be used for validation of already determined channel estimate taps (especially the first path) of a known, non-secure (or insecure) synchronization sequence.

[0161] If the assessable channel estimate information, C.sub.D, has an amplitude less than the threshold level within the altered region then the presence of a valid signal path cannot be confirmed. FIG. 24 illustrates an amplitude against tap index profile for an example in which a peak 2408 in amplitude of assessable channel estimate information, C.sub.D, 2410 is less than a threshold 2416 within a region of interest 2406. It is therefore determined that the signal present in the insecure channel estimate (which determined the region of interest) is not a valid signal and may be due to an attack on the system, for example.

[0169] FIG. 25b illustrates an amplitude against tap index profile for an example in which assessable channel estimate information, C.sub.D, 2510b is greater than a threshold 2516b within a region of interest 2506b. It is therefore determined that the signal present in the insecure channel estimate (which determined the regions of interest 2506a, 2506b, 2506c) is not a valid signal and may be due to an attack on the system, for example.



    PNG
    media_image1.png
    1338
    908
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    880
    1143
    media_image2.png
    Greyscale








Huang suggests 
extract a statistical characteristic from the plurality of estimated CIR values within a temporal range of the channel taps (reads on the processor determining the variance of each of the collected CIR amplitudes at some or all taps, see Huang para 0057 and 0093), and to compare the statistical characteristic to a reference value to detect a distance decreasing attack (reads on the processor comparing the calculated amplitude variance with a deviation threshold to determine if the amplitude variance is larger than the deviation threshold, see Huang para 0094. The Examiner asserts one of ordinary skill in the art would consider it trivial to determine standard deviation/probability distribution from the disclosed variance because it is an elementary mathematical transformation that is well within the skills of one of ordinary skill in the art).



[0057] FIG. 3 illustrates an example of a CIR depicting a measured leakage response according to various embodiments of the present disclosure. The CIR is a response metric based on the signals received by the receiver 230. For example, the CIR is a measure of amplitude and/or phase of a reflected signal as a function of distance. As shown in FIG. 3, the CIR is depicted with the delay tap index denoted on the x-axis, measuring the distance, and the amplitude of the radar measurement [dB] denoted on the y-axis. In a monostatic radar, for example the radar 200, that has separate transmitting and receiving antenna modules, a strong signal can radiate directly from the transmitter 220 to the receiver 230 causing a strong response at the delay corresponding to the separation between the transmitter 220 and receiver 230. The strong signal radiating from the transmitter 220 to the receiver 230 is referred to as a leakage signal. Even if the direct leakage signal from the transmitter 220 can be assumed to correspond to a single delay, the effect of the direct leakage signal can still impact multiple delay taps adjacent to the direct leakage signal.

[0093] In operation 920, the processor 140 collects the amplitude of CIR samples from each of the antenna arrays 155 at the determined leakage peak location. The processor 140 calculates the variance of each of the collected CIR sample amplitudes. In some embodiments, the variance of CIR sample amplitudes at a single tap can be calculated. In other embodiments, the variance of CIR sample amplitudes at some or all taps can be calculated. In some embodiments, the processor 140 can detect a deviation of the signal phase among the CIRs generated for the antenna pairs and determine an object is present based on the deviation among the CIRs.

[0094] For example, in operation 930, the processor 140 compares the calculated amplitude variance with a deviation threshold. The deviation threshold can be preset by the processor 140 or can be dynamically determined. In operation 940, the processor 140 determines whether the amplitude variance is larger than the deviation threshold. If the processor 140 determines the amplitude variance is larger than the deviation threshold, the processor 140 proceeds to operation 950 and determines an object is present. If the processor 140 determines the amplitude variance is not larger than the deviation threshold, the processor 140 proceeds to operation 960 and determines no object is present. In some embodiments, based on the processor 140 determining an object is present in operation 950, the processor 140 can then perform further signal processing such as in operation 540.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the channel determination teachings of the prior art of record (reads Kuchler Figures 4, 5 and 11) by integrating the Channel determination teachings of Huang (see Huang para 0057 and 0093 – 0094) to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, one of ordinary skill in the art would have recognized that applying the known comparing the calculated amplitude variance with a deviation threshold to determine if the amplitude variance is larger than the deviation threshold of Huang (see para 0094) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the comparison technique of Huang to the channel estimation teachings of Kuchler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison technology into similar systems that would allow more detailed channel determination. The motivation to combine the references applies to all claims under this heading.


Per claim 2, the prior art of record further suggests wherein the statistical characteristic is a standard deviation of the estimated CIR values within the temporal range of the channel taps (reads on the processor comparing the calculated amplitude variance with a deviation threshold to determine if the amplitude variance is larger than the deviation threshold, see Huang para 0094. The Examiner asserts one of ordinary skill in the art would consider it trivial to determine standard deviation/probability distribution from the disclosed variance because it is an elementary mathematical transformation that is well within the skills of one of ordinary skill in the art).  
Per claim 3, the prior art of record further suggests wherein the statistical characteristic is a variance of the estimated CIR values within the temporal range of the channel taps (reads on the processor comparing the calculated amplitude variance with a deviation threshold to determine if the amplitude variance is larger than the deviation threshold, see Huang para 0094. The Examiner asserts one of ordinary skill in the art would consider it trivial to determine standard deviation/probability distribution from the disclosed variance because it is an elementary mathematical transformation that is well within the skills of one of ordinary skill in the art).   
Per claim 4, the prior art of record further suggests wherein the statistical characteristic is a power metric of the estimated CIR values within the temporal range of the channel taps (The Examiner construes this to be an obvious limitation of the disclosure of the prior art of record to determine a statistical characteristic/variance of each of the collected CIR amplitudes at some or all taps, see Huang para 0057 and 0093. The Examiner asserts that extracting a statistical characteristic is clearly within the abilities of one of ordinary skill in the art based on the references applied and because one of ordinary skill in the art is also one of ordinary creativity, it would have been obvious for one of ordinary skill in the art to extract any known in the art statistical characteristic using known in the art methods in order to achieve the goals of the business. The Examiner notes Applicant’s disclosure neither teaches that this particular statistical characteristic is Applicant’s invention nor does it teach a particular way to determine it. As a result, The Examiner asserts one of ordinary skill in the art would know how to extract it given the estimated CIR of Huang para 0057 and 0093 and Kuchler para 0108, 0160 – 0161 in order to meet the needs of the business).  
Per claim 5, the prior art of record further suggests wherein the statistical characteristic is a probability distribution of the estimated CIR values within the temporal range of the channel taps (The Examiner construes this to be an obvious limitation of the disclosure of the prior art of record to determine a statistical characteristic/variance of each of the collected CIR amplitudes at some or all taps, see Huang para 0057 and 0093. The Examiner asserts that extracting a statistical characteristic is clearly within the abilities of one of ordinary skill in the art based on the references applied and because one of ordinary skill in the art is also one of ordinary creativity, it would have been obvious for one of ordinary skill in the art to extract any known in the art statistical characteristic using known in the art methods in order to achieve the goals of the business. The Examiner notes Applicant’s disclosure neither teaches that this particular statistical characteristic is Applicant’s invention nor does it teach a particular way to determine it. As a result, The Examiner asserts one of ordinary skill in the art would know how to extract it given the estimated CIR of Huang para 0057 and 0093 and Kuchler para 0108, 0160 – 0161 in order to meet the needs of the business). 
Per claim 6, the prior art of record further suggests wherein the statistical characteristic is a power spectral density of the estimated CIR values within the temporal range of the channel taps (The Examiner construes this to be an obvious limitation of the disclosure of the prior art of record to determine a statistical characteristic/variance of each of the collected CIR amplitudes at some or all taps, see Huang para 0057 and 0093. The Examiner asserts that extracting a statistical characteristic is clearly within the abilities of one of ordinary skill in the art based on the references applied and because one of ordinary skill in the art is also one of ordinary creativity, it would have been obvious for one of ordinary skill in the art to extract any known in the art statistical characteristic using known in the art methods in order to achieve the goals of the business. The Examiner notes Applicant’s disclosure neither teaches that this particular statistical characteristic is Applicant’s invention nor does it teach a particular way to determine it. As a result, The Examiner asserts one of ordinary skill in the art would know how to extract it given the estimated CIR of Huang para 0057 and 0093 and Kuchler para 0108, 0160 – 0161 in order to meet the needs of the business).  
Per claim 7, the prior art of record further suggests wherein the statistical characteristic is a maximum amplitude of the estimated CIR values within the temporal range of the channel taps (reads on selecting the first tap within the channel estimate for which the corresponding tap value has a magnitude greater than a threshold, see Kuchler para 0108, 0160 – 0161 and Figure 26 which has block 2606 which has a maximum amplitude of the estimated CIR values).  
Per claim 8, the prior art of record further suggests wherein the statistical characteristic is a minimum amplitude of the estimated CIR values within the temporal range of the channel taps (reads on selecting the first tap within the channel estimate for which the corresponding tap value has a magnitude greater than a threshold, see Kuchler para 0108, 0160 – 0161 and Figure 26 which has block 2608 which has a minimum amplitude of the estimated CIR values).  
Per claim 9, the prior art of record further suggests wherein the statistical characteristic is a relationship between a plurality of in-phase components and a plurality of quadrature components of the estimated CIR values within the temporal range of the channel taps (The Examiner construes this to be an obvious limitation of the disclosure of the prior art of record to determine a statistical characteristic/ relationship between a plurality of in-phase components and a plurality of quadrature components of the estimated CIR values within the temporal range of the channel taps, see Huang para 0057 and 0093. The Examiner asserts that extracting a statistical characteristic is clearly within the abilities of one of ordinary skill in the art based on the references applied and because one of ordinary skill in the art would know that this limitation is merely a complex representation of the signal which is nothing more than a known in the art mathematical transformation; and one of ordinary skill in the art is also one of ordinary creativity, it would have been obvious for one of ordinary skill in the art to extract any known in the art statistical characteristic from a complex representation using known in the art methods in order to achieve the goals of the business. The Examiner notes Applicant’s disclosure neither teaches that this particular statistical characteristic is Applicant’s invention nor does it teach a particular way to determine it. As a result, The Examiner asserts one of ordinary skill in the art would know how to extract it given the estimated CIR of Huang para 0057 and 0093 and Kuchler para 0108, 0160 – 0161 in order to meet the needs of the business). 
Claim 10 is analyzed with respect to claim 1.
Claim 11 is analyzed with respect to claim 2.
Claim 12 is analyzed with respect to claim 3.
Claim 13 is analyzed with respect to claim 4.
Claim 14 is analyzed with respect to claim 5.
Claim 15 is analyzed with respect to claim 6.
Claim 16 is analyzed with respect to claim 7.
Claim 17 is analyzed with respect to claim 9.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRIAN F SHAW/Primary Examiner, Art Unit 2496